 

Exhibit 10.1

 

 

AMENDMENT NO. 1

TO

MANAGEMENT SERVICES AGREEMENT

 

This Amendment No. 1, dated as of August 1, 2019, to the Management Services
Agreement (“Agreement”) made and entered into as of May 12, 2016 (“Effective
Date”) by and among Chicken Soup for the Soul Entertainment Inc. (“Service
Recipient”) and Chicken Soup for the Soul, LLC (“Parent”), and the subsidiaries
of Parent listed on Schedule A thereto (collectively with Parent, the “Service
Providers”).

1.       Section 2.2 of the Agreement is hereby deleted in its entirety
retroactively to the Effective Date and the section number reserved. No amounts
under Section 2.2 have ever been paid and none have been due or payable.

 

2.       Except as prescribed by the foregoing, the Agreement remains in full
force and effect as is.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above mentioned.

 

  CHICKEN SOUP FOR THE SOUL ENTERTAINMENT INC.       By: /s/ William J. Rouhana,
Jr.   Name: William J. Rouhana, Jr.   Title: Chief Executive Officer      
CHICKEN SOUP FOR THE SOUL, LLC       By: /s/ William J. Rouhana, Jr.   Name:
William J. Rouhana, Jr.   Title: Chief Executive Officer       CSS Subsidiaries
Acting as Service Providers:       CHICKEN SOUP FOR THE SOUL DIGITAL, LLC      
By: /s/ William J. Rouhana, Jr.   Name: William J. Rouhana, Jr.   Title: Chief
Executive Officer       CHICKEN SOUP FOR THE SOUL PRODUCTIONS, LLC       By: /s/
William J. Rouhana, Jr.   Name: William J. Rouhana, Jr.   Title: Executive
Chairman

 



 

 